DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 08/04/2021 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

Claims 1, 3, 12, 18-20, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al ( US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al ( US 2018/0204941 A1; hereafter Odnoblyudov).

    PNG
    media_image1.png
    392
    699
    media_image1.png
    Greyscale

Regarding claim 1, SUZUKI discloses an electronic device comprising: 
a n-type diamond layer (Fig 1, diamond layer 11, Para [0024]); a nanostructured layer that are incorporated with nitrogen, (Fig 1,  nitride semiconductor layer 30, Para [0018, 0029, 0116])  wherein the nanostructured layer (Fig 1,  nitride semiconductor layer 30, Para [0018, 0029]) is on the n-type diamond layer (Fig 1,  diamond layer 11, Para [ 0024]) ; and a metal contact layer  ( Fig 1, electrode 40, Para [ 0035]) on the nanostructured carbon layer (semiconductor layer 30, Para [0018]), wherein the metal 
But SUZUKI does not disclose explicitly semiconductor layer is carbon layer comprising a plurality of grain boundaries.
In a similar field of endeavor, YE discloses semiconductor layer comprising a plurality of grain boundaries (Para [0066]).
Since SUZUKI and YE are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by YE would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of YE teaching “semiconductor layer comprising a plurality of grain boundaries (Para [0066])” for further advantages such as enhance efficiency of semiconductor device.

But SUZUKI and YE does not disclose explicitly semiconductor layer is carbon layer.
In a similar field of endeavor, Odnoblyudov discloses semiconductor layer is carbon layer (Para [0126, 0130]).
Since SUZUKI, YE and Odnoblyudov are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Odnoblyudov would have been recognized in the pertinent art of SUZUKI and YE.
in the art before the effective filing date of the invention to modify SUZUKI and YE in light of Odnoblyudov teaching “semiconductor layer is carbon layer (Para [0126, 0130])” for further advantages such as improve performance of semiconductor device.

Regarding claim 3, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, SUZUKI further discloses wherein the nanostructured carbon layer is doped with nitrogen to have a nitrogen concentration (Para [0116]). 

Regarding claim 12, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, SUZUKI further discloses the wherein the n-type diamond layer is doped with phosphorus (Para [0024]). 

Regarding claim 18, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, SUZUKI further discloses further comprising: 3Serial No. 16/860,512Attorney Docket No. 1135-158 a p-type diamond layer (12); and an intrinsic diamond layer (13, Para [ 0019-0026]) that is arranged between the p-type diamond layer (12) and the n- type diamond layer (11) to form a p-i-n diode structure ( Fig 1, Para [ 0019-0026]).  

Regarding claim 19, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, SUZUKI further discloses wherein the metal contact layer comprises at least one of titanium, platinum, gold, or alloys thereof (Para [ 0035]).  

Regarding claim 20, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, SUZUKI further discloses wherein the metal contact layer comprises at least one of molybdenum, tungsten, rhenium, or alloys thereof (Para [ 0035]).  

Regarding claim 29, SUZUKI discloses an electronic device comprising: 
a diamond layer (Fig 1, diamond layer 11, Para [0024]); a nanostructured layer are incorporated with nitrogen, (Fig 1,  nitride semiconductor layer 30, Para [0018, 0029, 0116]), wherein the nanostructured layer (Fig 1, semiconductor layer 30, Para [0018]) on the diamond layer (Fig 1, diamond layer 11, Para [0024]); and a metal contact layer  ( Fig 1, electrode 40, Para [ 0035]) on the nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]), wherein the metal contact layer ( Fig 1, electrode 40, Para [ 0035])  and the nanostructured carbon layer (Fig 1, semiconductor layer 30, Para [0018]) form a contact structure (40) in conductive electrical communication with the diamond layer  (Fig 1, diamond layer 11, Para [0024]).  
But SUZUKI does not disclose explicitly semiconductor layer is carbon layer comprising a plurality of grain boundaries.
In a similar field of endeavor, YE discloses semiconductor layer comprising a plurality of grain boundaries (Para [0066]).
Since SUZUKI and YE are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by YE would have been recognized in the pertinent art of SUZUKI.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI in light of YE teaching 

But SUZUKI and YE does not disclose explicitly semiconductor layer is carbon layer.
In a similar field of endeavor, Odnoblyudov discloses semiconductor layer is carbon layer (Para [0126, 0130]).
Since SUZUKI, YE and Odnoblyudov are both from the same field of endeavor, and discloses semiconductor layer made with carbon source materials, the purpose disclosed by Odnoblyudov would have been recognized in the pertinent art of SUZUKI and YE.
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI and YE in light of Odnoblyudov teaching “semiconductor layer is carbon layer (Para [0126, 0130])” for further advantages such as improve performance of semiconductor device.

 Regarding claim 33, SUZUKI, YE and Odnoblyudov discloses the device of claim 29, SUZUKI further disclose wherein the diamond layer comprises a thickness in a range from about 500 nm to about 300 µm ( Para [ 0024]).

Claims 2 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of SUZUKI et al (US 2010/0308343 A1; hereafter SUZUKI’343).

Regarding claim 2, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, 
But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises n- type conductivity.
However, SUZUKI’343 discloses wherein the nanostructured carbon layer comprises n- type conductivity (Para [0027, 0076]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of SUZUKI’343 teaching “wherein the nanostructured carbon layer comprises n- type conductivity (Para [ 0027, 0076])”  for further advantages such as enhance efficiency and performance of semiconductor device.

Regarding claim 30, SUZUKI, YE and Odnoblyudov discloses the device of claim 29, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises n- type conductivity.
However, SUZUKI’343 discloses wherein the nanostructured carbon layer comprises n- type conductivity (Para [0027, 0076]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of SUZUKI’343 teaching “wherein the nanostructured carbon layer comprises n- .

Claims 4-5 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of Uchida et al (US 2006/0220026 A1; hereafter Uchida).
 
Regarding claim 4, SUZUKI, YE and Odnoblyudov discloses the device of claim 3, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3.
In a similar field of endeavor, Uchida discloses wherein the a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3 ( Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in  Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 4.5x1020 cm 3 to about 5.5x1020 cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 5, SUZUKI, YE and Odnoblyudov discloses the device of claim 3, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x1020cm-3.  
In a similar field of endeavor, Uchida discloses wherein the a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x1020cm-3 (Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 31, SUZUKI, YE and Odnoblyudov discloses the device of claim 30, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 1x1020 cm3.  
In a similar field of endeavor, Uchida discloses wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Uchida teaching “wherein the nanostructured carbon layer comprises a nitrogen concentration in a range from about 1x1019 cm-3 to about 5.5x100cm-3 (Claim 30) “for further advantages such as formation of reliable semiconductor device. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 6-9 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of as applied claims above and further in view of Qian et al (US 2008/0206576 A1; hereafter Qian).

Regarding claim 6, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 300 nm to about 500 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 7, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Regarding claim 8, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm. (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in  Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 200 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 9, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 500 nm to about 1000 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 32, SUZUKI, YE and Odnoblyudov discloses the device of claim 29, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm.  
In a similar field of endeavor, Qian discloses wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Qian teaching “wherein the nanostructured carbon layer comprises an average grain size in a range from about 10 nm to about 1000 nm (Para [0059]) “for further advantages such as to provide desire thickness with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of MIYAZAKI et al ( US 2019/0348284 A1; hereafter MIYAZAKI).

Regarding claim 10, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3.  
In a similar field of endeavor, MIYAZAKI discloses wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of MIYAZAKI teaching “wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16) “for further advantages such as with enhance device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 11, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 1x1017 cm 3 to about 5x1020 cm-3.  
In a similar field of endeavor, MIYAZAKI discloses wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of MIYAZAKI teaching “wherein the n-type diamond layer comprises an n-type doping concentration in a range from about 2x1019 cm-3 to about 5x 1020 cm3 (Claim 3 and claim 16) “for further advantages such as with enhance device performance. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)


Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of Koike et al ( US 2011/0233560 A1; hereafter Koike).

Regarding claim 13, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the contact structure comprises an electrical contact resistivity in a range from about 1x103 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature.  
In a similar field of endeavor, Koike discloses wherein the contact structure comprises an electrical contact resistivity in a range from about 1x103 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature (Para [0103]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re 

Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Koike teaching “wherein the contact structure comprises an electrical contact resistivity in a range from about 1x103 Ώ cm2 to about 6x 103 Ώ cm2 at room temperature (Para [0103]) “for further advantages such as better electrical connectivity and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of Kumano et al ( US 2015/0200265 A1; hereafter Kumano).

Regarding claim 14, S SUZUKI, YE and Odnoblyudov discloses the device of claim 1, But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C.  
In a similar field of endeavor, Kumano discloses wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C (Para [0045, 0050] discloses same materials stack instant application. therefore, same materials stack with have same resistivity ).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Kumano teaching “wherein the contact structure comprises an electrical contact resistivity in a range from about 1x10-3 Ώ cm2 to about 6x10-3 Ώ cm- at a temperature of about 300'C (Para [0045, 0050] discloses same materials stack instant application. Therefore, same materials stack with have same resistivity) “for further advantages such as better electrical connectivity and improve device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Claims 15-16 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI et al (US 2016/0172449 A1; hereafter SUZUKI) in view of YE et al (US 2011/0241045 A1; hereafter YE) and Odnoblyudov et al (US 2018/0204941 A1; hereafter Odnoblyudov) as applied claims above and further in view of Suzuki et al ( US 2015/0236097A1; hereafter Suzuki’097).

Regarding claim 15, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, the combination of SUZUKI, YE and Odnoblyudov discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured layer is on a surface of the n-type diamond layer that either comprises a (100) crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees.  
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured layer is on a surface of the n-type diamond layer that either comprises a (100)   crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees (Para [0035]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (100)   crystallographic plane or is off-axis from the (100) crystallographic plane by no more than 20 degrees (Para [0035])“for further advantages such as high quality and reliable semiconductor device formation.

Regarding claim 16, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, the combination of S SUZUKI, YE and Odnoblyudov discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees.  
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees (Para [0034]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (111) crystallographic plane or is off-axis from the (111) crystallographic plane by no more than 20 degrees (Para [0034]) “for further advantages such as high quality and reliable semiconductor device formation.

Regarding claim 17, SUZUKI, YE and Odnoblyudov discloses the device of claim 1, the combination of SUZUKI, YE and Odnoblyudov discloses a nanostructured carbon layer on a surface the n-type diamond layer. But SUZUKI, YE and Odnoblyudov does not disclose explicitly wherein the nanostructured layer is on a 
In a similar field of endeavor, Suzuki’097 discloses wherein the nanostructured layer is on a surface of the n-type diamond layer that either comprises a (110) crystallographic plane or is off-axis from the (110) crystallographic plane by no more than 20 degrees (Para [0018, 0042]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify SUZUKI, YE and Odnoblyudov in light of Suzuki’097 teaching “wherein the nanostructured carbon layer is on a surface of the n-type diamond layer that either comprises a (110) crystallographic plane or is off-axis from the (110) crystallographic plane by no more than 20 degrees (Para [0018, 0042])  “for further advantages such as high quality and reliable semiconductor device formation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002. The examiner can normally be reached 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOIN M RAHMAN/Primary Examiner, Art Unit 2898